                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 PIERRE BURDETTE,

                          Plaintiff,

         v.                                                CAUSE NO.: 3:20-CV-22-DRL-MGG

 CITY OF SOUTH BEND et al.,

                          Defendants.

                                         OPINION & ORDER

        Pierre Burdette, a prisoner without a lawyer, filed a complaint. A “document filed pro se is to

be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Still, under 28 U.S.C. § 1915A, the court must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks monetary

relief against a defendant who is immune from such relief. “[T]o state a claim under [42 U.S.C.] § 1983

a plaintiff must allege: (1) that defendants deprived him of a federal constitutional right; and (2) that

the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        In the complaint, Mr. Burdette alleges that, on January 5, 2018, he drove his vehicle on an icy

road in South Bend, Indiana. As he attempted to brake at an intersection, he slid into a right hand turn

onto another road to avoid a rear-end collision from the police vehicle behind him. Officer Pogotis

pulled him over and repeatedly asked Mr. Burdette for his license. Mr. Burdette provided his name

but did not have a valid driver’s license. Mr. Burdette says Officer Pogotis opened the vehicle door,

pulled Mr. Burdette out of his vehicle, slammed him against another vehicle, and arrested him for

driving without a license. Another officer transported Mr. Burdette to the South Bend County Jail as
Officer Pogotis and Officer Glaspie searched his vehicle. For his claims, Mr. Burdette seeks money

damages.

        Mr. Burdette asserts a Fourth Amendment claim against Officer Pogotis for excessive force

and against Officer Glaspie for failing to intervene. “A claim that an officer employed excessive force

in arresting a person is evaluated under the Fourth Amendment’s objective-reasonableness standard.”

Abbott v. Sangamon Cty., Ill., 705 F.3d 706, 724 (7th Cir. 2013). For such claims, the operative test is

“whether the officers’ actions are objectively reasonable in light of the facts and circumstances

confronting them, without regard to their underlying intent or motivation.” Graham v. Connor, 490 U.S.

386, 397 (1989). A law enforcement officer who fails to intervene and prevent another officer from

infringing the constitutional rights of a citizen is liable under § 1983 if that officer had reason to know

that excessive force was being used and the officer had a realistic opportunity to prevent the harm

from occurring. Abdullahi v. City of Madison, 423 F.3d 763, 774 (7th Cir. 2005).

        Mr. Burdette also asserts a Fourth Amendment claim against these defendants for an unlawful

search and seizure of his vehicle. “The Fourth Amendment prohibits unreasonable searches and

seizures.” Huff v. Reichert, 744 F.3d 999, 1004 (7th Cir. 2014). “As a general matter, the decision to stop

an automobile is reasonable where the police have probable cause to believe that a traffic violation

has occurred.” Whren v. United States, 517 U.S. 806, 810 (1996). “Police officers have probable cause

to arrest when the totality of the facts and circumstances within their knowledge at the time of the

arrest would warrant a reasonable person in believing the person has committed a crime.” Hart v.

Mannina, 798 F.3d 578, 587 (7th Cir. 2015). Probable cause is “not a high bar.” Kaley v. United States,

571 U.S. 320, 338 (2014). It “does not require an actual showing of criminal activity, or even that the

existence of criminal activity is more likely true than not.” United States v. Howard, 883 F.3d 703, 707

(7th Cir. 2018) (quotations omitted).




                                                    2
        “[S]earches conducted outside the judicial process, without prior approval by judge or

magistrate, are per se unreasonable under the Fourth Amendment—subject only to a few specifically

established and well-delineated exceptions.” Arizona v. Gant, 556 U.S. 332, 338 (2009). “Police may

search a vehicle incident to a recent occupant’s arrest only if the arrestee is within reaching distance

of the passenger compartment at the time of the search or it is reasonable to believe the vehicle

contains evidence of the offense of arrest.” Id.

        Here, Mr. Burdette alleges that he attempted to brake at an intersection but was forced to take

an unintended turn to avoid a rear end collision. It is not plausible that these alleged events could have

taken place without any traffic violation or, at minimum, probable cause to believe that a traffic

violation occurred. See e.g., Ind. Code §§ 9-21-3-7 (traffic lights); 9-21-4-18 (stop signs); 9-21-8-24

(reasonably safe turns). Consequently, Mr. Burdette may not proceed on the allegations regarding the

unlawful traffic stop.

        Mr. Burdette also asserts that his arrest constituted an unreasonable seizure in violation of the

Fourth Amendment. “[A] warrantless arrest by a law officer is reasonable under the Fourth

Amendment where there is probable cause to believe that a criminal offense has been or is being

committed.” Devenpeck v. Alford, 543 U.S. 146, 152 (2004). Under Indiana law, motorists are required

to have a valid license to operate a motor vehicle and must comply with lawful orders from law

enforcement officers. Ind. Code §§ 9-21-8-1; 9-24-18-1. According to the complaint, Mr. Burdette did

not produce a driver’s license or address whether he had one at all despite Officer Pogotis’ repeated

requests for it. Considering this allegation, the complaint indicates that Officer Pogotis had probable

cause to believe that Mr. Burdette was either disobeying a lawful order or driving without a valid

license. Therefore, Mr. Burdette may not proceed on an unlawful arrest claim.




                                                    3
        While Officer Pogotis and Officer Glaspie may have had valid reasons for their use of force

and search of the vehicle, Mr. Burdette may proceed on the allegations regarding excessive force and

an unreasonable search at this stage.

        Mr. Burdette also names the City of South Bend, the South Bend Police Department, and the

unidentified transporting officer as defendants. Because the South Bend Police Department has no

separate legal existence from the City of South Bend, the police department is not a suable entity. See

Fain v. Wayne Cty. Auditor’s Office, 388 F.3d 257, 261 (7th Cir. 2004); Argandona v. Lake Cty. Sheriff’s

Dep’t, 2007 WL 518799, at *3 (N.D. Ind. 2007); South Bend Ordinance § 4-2-13, available at

https://library.municode. com/in/south_bend/codes/code_of_ordinances. Though the City of

South Bend is a suable entity, Mr. Burdette cannot proceed against it because he has not shown that

his constitutional injury was the result of the city’s official policy or practice. See Rice ex rel. Rice v. Corr.

Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Further, the unidentified transporting officer is dismissed

because “it is pointless to include lists of anonymous defendants in federal court; this type of

placeholder does not open the door to relation back under Fed. R. Civ. P. 15, nor can it otherwise

help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997).

        For these reasons, the court:

        (1) GRANTS Pierre Burdette leave to proceed on a Fourth Amendment claim against Officer

Pogotis and Officer Glaspie for money damages for the alleged use of force incident on January 5,

2018;

        (2) GRANTS Pierre Burdette leave to proceed on a Fourth Amendment claim against Officer

Pogotis and Officer Glaspie for money damages for allegedly conducting an unlawful search of his

vehicle on January 5, 2018

        (3) DISMISSES the City of South Bend, Unknown Transporting Officer, and the South Bend

Police Department;



                                                        4
       (4) DISMISSES all other claims;

       (5) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

Officer Pogotis and Officer Glaspie at the South Bend Police Department with a copy of this order

and the amended complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer Pogotis and Officer Glaspie to

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which Pierre Burdette has been granted leave to proceed in this screening order.

       SO ORDERED.

       February 26, 2020                              s/ Damon R. Leichty
                                                      Judge, United States District Court




                                                  5
